Opinion by
Jacobs, J.,
The issue in this appeal is whether appellant entered into certain contracts as an individual or as an agent for a corporation. The lower court found the appellant personally liable, and we affirm.
This action was brought to recover the purchase price of certain bricks sold by appellee. The case was first tried before a board of arbitrators which found for appellee. On appeal, the case was tried before Judge Loran L. Lewis without a jury who also found for the appellee. Appellant filed exceptions which were dismissed by a court en banc and judgment was entered for appellee in the amount of fl,346.33, with interest.
When a trial judge sits without a jury his findings of fact, confirmed by the court en banc, have the weight of a jury verdict and cannot be disturbed on appeal unless they lack sufficient and competent evidential support. Wheatcroft v. Albert Co., 407 Pa. 97, 180 A.2d 216 (1962) ; Bozitsko v. Hoffman, 207 Pa. Superior Ct. 493, 218 A.2d 835, allocatur refused, 207 Pa. Superior Ct. xlvi (1966). In such case, the party favored by the finding is entitled to have the evidence viewed in the light most favorable to him and to have all conflicts in the testimony resolved in his favor. Krobot v. Ganzak, 194 Pa. Superior Ct. 49, 166 A.2d 311 (1960).
In defense of the action, appellant claimed that the sales contract was made with A. A. Homes, Inc., a corporation. After hearing the testimony the lower court *188determined that appellant acted as an individual in purchasing the brick and not as an agent of the corporation.
In Weimar v. Bockel, 128 Pa. Superior Ct. 385, 194 A. 318 (1937), we were faced with a similar situation where the defendant claimed that he was not liable on a contract since he was acting as an agent for a corporation and not as an individual. There we stated that the issue of his personal liability was a “question of fact for the jury . . . .” Id. at 391, 194 A. at 321. We held that the evidence was sufficient to warrant the jury in finding that the defendant had made himself personally liable.
In the present case, if credibility and conflicts in the testimony are resolved in favor of the appellee, the evidence will support the following facts: Appellant himself ordered the bricks from appellee’s sales manager and did not indicate he was ordering other than as an individual. Appellee’s sales manager had known appellant for 16 or 17 years. He thought he was dealing with appellant as an individual and trusted him. Appellee’s comptroller also testified that he thought appellant was dealing as an individual. Although appellant was billed as A.A. Homes (without corporate designation), appellee’s manager and comptroller both believed that appellant and A. A. Homes were the same person.
On the basis of these facts, the lower court was justified in concluding that the sale was made to appellant as an individual and not as an agent for a corporation.
Judgment affirmed.